Title: From Thomas Jefferson to La Boullaye, 24 September 1787
From: Jefferson, Thomas
To: La Boullaye, Gabriel Isaac Douet de



à Paris ce 24me. Septembre. 1787.

J’ai eu l’honneur, Monsieur, de vous communiquer l’information que j’avois reçu de l’Agent des etats unis au port du Havre, de ce que les employés des fermes demandoient les droits anciens sur une cargaison de pot-asse qui venoit d’y arriver. Sur les soupçons que vous avez bien voulu m’exprimer que ce pourroient etre les droits locaux qu’on demandoit, j’ai écrit à l’Agent, et j’ai actuellement l’honneur de vous faire passer sa reponse. Vous le jugerez peut etre à propos, Monsieur, de demander aux fermes la copie des ordres qu’ils ont donné pour l’execution de la lettre de M. de Calonnes.
Je prends la liberté, en meme temps, de vous renouveller la demande que j’ai eu l’honneur de vous faire, d’avoir communication du rapport des fermes sur l’execution de l’ordre de Bernis.
Je vous prie, Monsieur, de me pardonner les importunités que je vous fais sur ces objets. Les interets du commerce des deux pays, et le desir de les voir se rapprocher de plus en plus m’en imposent le devoir.
J’ai l’honneur d’etre avec des sentiments d’estime et d’attachement très distingués, Monsieur, votre tres humble et très obeissant serviteur,

Th: Jefferson

 